Citation Nr: 1601830	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable rating for scars, secondary to discectomy and lumbar fusion.

2.  Whether the amount of the Veteran's special monthly compensation (SMC) award was properly calculated and paid, to include the concurrent retirement and disability payment (CRDP).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that additional evidence was added to the record that was not considered when this case was last adjudicated below via the October 2013 Statement of the Case (SOC) to include VA treatment records and VA examinations conducted in March and September 2014.  The Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of such evidence in accord with 38 C.F.R. § 20.1309(c) via a September 2015 statement.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's appeal regarding whether the amount of his VA SMC award was properly calculated and paid, to include CRDP, is REMANDED to the AOJ.  


FINDING OF FACT

The record reflects the Veteran has 3 residual scars from his discectomy and lumbar fusion.  All of the Veteran's residual scars are noted as being linear; superficial; stable; and without pain, skin breakdown, inflammation, edema, keloid formation, or other disabling effects to include limitation of motion.


CONCLUSION OF LAW

The criteria for an initial compensable rating for scars, secondary to discectomy and lumbar fusion, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7800-7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board observes that this appeal arises from a disagreement with the initial rating following the establishment of service connection in a June 2011 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board does note the Veteran has been sent various letters by VA which, in pertinent part, related the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, he was aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the claim has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected scars that are not demonstrated by the evidence already of record.  He indicated on his Substantive Appeal that no hearing is desired in conjunction with this case.  Moreover, he was afforded VA medical examinations in September 2010, October 2012, March 2014 and September 2014 which evaluated these scars.  VA examiners are presumed qualified to render competent medical evidence.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his scars have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  The Court has also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.

The Board notes that the discectomy and lumbar fusion that resulted in the residual scars was conducted in May 2008.  However, the June 2011 rating decision assigned the initial noncompensable rating for the scars effective from July 20, 2010, and nothing indicates the Veteran has disagreed with this effective date.  As such, that matter is not before the Board for adjudication.  The effective date is significant for the purposes of this case because the rating criteria for scars were revised effective October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,710 (October 23, 2008).

Under the current criteria, Diagnostic Code 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2015).  As the scars in this case do not involve the head, face, or neck this Diagnostic Code is not for application.  Moreover, it is noted the October 2012 VA examination explicitly stated there was no disfigurement of the head, face, or neck.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. § 4.118 (2015).  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

The Board notes the Veteran has three residual scars of various measurements.  Specifically, the September 2010 VA examination found that the first residual scar is measured as being 1 cm wide x 6.8 cm long; the second 0.1 cm wide x 2 cm length; and the third 0.5 cm wide x 12 cm long.  The more recent October 2012 VA examination noted that one scar was 11 cm in length; another was 5.5 cm in length; and the last scar was 1.5 cm in length.  Both the March 2014 and September 2014 VA examinations note that the total area of all related scars is less than (i.e., not greater than) 39 square cm (6 square inches).

The Board further notes the Veteran has emphasized the measurements of these scars in his claim for a compensable rating.  However, as noted above, Diagnostic Code 7801 only applies when the scars are deep and nonlinear.  Here, the record to include the September 2010 and October 2012 VA examination shows that all of the residual scars are linear and superficial.  Therefore, this Code is not for application in this case regardless of the specific measurements.  It also does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.
Diagnostic Code 7802 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118 (2014). Under this Code, a 10 percent rating is assigned when the scar(s) cover an area or areas of 144 square inches (929 sq. cm) or greater.  No other rating is provided by this Code. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  However, even though this Code does apply to superficial scars, and it has already been noted such is the case with the Veteran's scars, this Code also mandates that they been nonlinear.  The Board has already found that all of the residual scars are linear.  Consequently, this Code also does not apply in the instant case.  Additionally, as with Diagnostic Code 7801, it does not appear that these scars have the requisite measurement(s) for a compensable rating under this Code even if it were applicable.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 (2015).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id. at Note (3).

In this case, both the September 2010 and October 2012 VA examinations found the Veteran's residual scars were not painful.  Further, the September 2010 VA examination noted that there was no skin breakdown of any of the scars, while the October 2012 VA examination found that none of the scars were unstable, with frequent loss of covering of skin over the scar.  Both the March 2014 and September 2014 VA examinations found that the residuals scars were not painful or unstable.  In other words, the VA examinations have consistently found the scars were stable.  None of the other evidence of record reflects these scars are painful and/or unstable to include the Veteran's own contentions.  The Board notes that the Veteran has reported, to include in a September 2010 statement, that his scars were itchy and an irritant as a result thereof.  However, he has not stated they are painful and/or unstable, to include in either his Notice of Disagreement or Substantive Appeal.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).  

In this case, the record does not reflect that any of the Veteran's residual scars are manifested by limitation of motion or other disabling effects.  For example, the September 2010 VA examination found that none of the scars were manifested by inflammation, edema, keloid formation, or other disabling effects.  The October 2012 VA examination also found, in pertinent part, that none of the scars had resulted in limitation of motion.  None of the other evidence of record supports a consideration of a compensable rating under Diagnostic Code 7805, to include the Veteran's own contentions or the March and September 2014 VA examinations.

The Board notes the Veteran has contended, in part, that his scars were only evaluated pursuant to Diagnostic Code 7805.  However, a review of the record reflects the RO considered other potentially applicable Diagnostic Codes in this case as has the Board in this decision.  Nothing indicates he is entitled to a compensable rating under any of the potentially applicable Diagnostic Codes.  

The Veteran has also contended he should be evaluated on the basis of disfigurement.  As detailed above, however, the only potentially applicable Diagnostic Code that specifically refers to disfigurement is 7800, and it is only applicable to scars of the head, face, or neck.  The Board also reiterates he has not been demonstrated to have any disabling effects from the scars, either singly or together, that would warrant a compensable rating under Diagnostic Code 7805.

In view of the foregoing, the Board must find that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected scars, secondary to discectomy and lumbar fusion.  The Board notes that in making this determination, it took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra, but found no distinctive period(s) where the Veteran met or nearly approximated the schedular criteria for a compensable rating.  Consequently, the Board must conclude that the preponderance of the evidence is against his claim for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Board also observes that even prior to October 23, 2008, Diagnostic Code 7800 only applied to scars of the head, face, or neck; and Diagnostic Code 7801 required scars to be deep.  As already noted, the "old" versions of Diagnostic Code 7803 still required scars to be unstable, 7804 required scars to be painful, and 7805 required limitation of motion.   Prior to October 23, 2008, Diagnostic Code 7802 provided the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  Note 1 to the "old" Diagnostic Code 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25.  In short, even if the Board were to apply the "old" schedular criteria the Veteran would still not have the required manifestation(s) for a compensable rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected scars.  As detailed above, the potentially applicable Diagnostic Codes provide for a variety of different symptoms, and that Diagnostic Code 7805 explicitly states that it is to consider any disabling effects not contemplated by the other Codes.  Moreover, there are no indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, associated with the Veteran's scars.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Veteran does not contend nor does the record reflect he is unemployable due solely to these service-connected scars.  Moreover, the October 2012 VA examination explicitly found that the scars did not impact his ability to work.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Entitlement to an initial compensable rating for scars, secondary to discectomy and lumbar fusion, is denied.


REMAND

The Board notes that by a September 2014 rating decision the RO, in pertinent part, found the Veteran was entitled to SMC based on loss of use of creative organ effective April 1, 2014.  He was notified of this change in VA compensation by correspondence dated that same month, to include the amount withheld for retired pay adjustment.  He was sent additional correspondence in January 2015 regarding the amount of his SMC to include the amount of CDRP.

In January 2015, the Veteran submitted a formal Notice of Disagreement (NOD) regarding the amount of his SMC compensation.  Although he indicated his NOD was about the effective date of the award, it does not appear he contends he is entitled to an effective date earlier than April 1, 2014, for receipt of the SMC.  Rather, he contends that based upon the effective date of the award he was missing a payment of $101.50.  Further, he asserted that the amount of the CDRP was incorrect in that it should have been $609 and not $507.50.  

Although the record reflects the RO sent additional correspondence to the Veteran regarding this matter, it does not appear a Statement of the Case (SOC) was promulgated on this matter as required by 38 C.F.R. § 19.29.  Moreover, it does not appear he has withdrawn his disagreement on this matter.  In fact, he continued to contest this matter by a statement received in June 2015.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of whether the amount of his special monthly compensation (SMC) award was properly calculated and paid, to include the concurrent retirement and disability payment (CRDP).  The Veteran should be advised of the time period in which to perfect an appeal as to the issue.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


